In a proceeding pursuant to CPLR article 78, inter alia, to compel the Village Engineer and Building Official of the Incorporated Village of North Hills to process applications for certificates of occupancy for certain condominium units, the appeals are from (1) an order of the Supreme Court, Nassau County, dated November 23, 1979, which, inter alia, denied appellants’ cross motion to dismiss the proceeding and (2) a judgment of the same court, dated December 7, 1979, which, inter alia, directed the village engineer to inspect the premises and to process the applications for certificates of occupancy without delay. Appeal from the order dismissed (see CPLR 5701, subd [b]). Judgment affirmed. No opinion. Petitioner is awarded one bill of $50 costs and disbursements. Hopkins, J. P., Rabin, O’Connor and Weinstein, JJ., concur.